              Case 1:20-cv-10487-ALC Document 4 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                                            January 7, 2021
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

MATTEL, INC.,                                               :

                                           Plaintiff,       :

                     - against -                            :                20 Civ. 10487 (ALC)

THE ENTITIES DOING BUSINESS AS                               :
POWERWHEELSTOYS AT THE URL
WWW.POWERWHEELSTOYS.COM,                                    :
JOHN DOE NOS. 1-5 AND ABC
ENTITY NOS. 1-5,                                            :

                                      Defendants.            :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                         ORDER VACATING THE
                                    DECEMBER 11, 2020, SEALING ORDER

          The Court has considered Plaintiff’s application to vacate the order entered December 11,

2020, that temporarily sealed the docket in this action (“Order”), and there being good cause for

vacating the Order, it is hereby

          ORDERED that the Order is vacated; and it is further

          ORDERED that the parties shall file submissions in this action electronically.

          Signed this _7_ day of January 2021.




                                                                     ______________________________
                                                                 United States District Judge Andrew L. Carter, Jr.
